Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0279350 A1 to Besirli et al. (Besirli) in view of US 2014/0303696 A1 to Anderson et al. (Anderson).
Regarding claims 1, 6, 8, 9 and 11, Besirli teaches a medical cooling device (title) comprising a container (36) configured to accommodate a cooling medium (cooling power concentrator 32), the container including a plurality of divided members (fins of heat sink 36) each having a contact surface which is thermally coupled with the cooling medium, a cooling generator (34) configured to provide cooling energy to the container ([0043]).  Besirli additionally teaches with respect to the device performing both anesthesia and injection, a cooling power concentrator (91) is sterilized and replaceable ([0052]).  However, Besirli is silent with respect to the cooling generator being disposed on another surface of the divider other than the contact surface, a lubricating member provided to the contact surface of the divided member, wherein the container is configured to be thermally coupled with the cooling medium via the lubricating member, wherein the lubricating member is configured to provide lubrication between the container and the cooling medium, and is formed on a portion of the contact surface or on the entire contact surface, wherein the lubricating member comprises a solid lubricant coated on the contact surface, wherein the solid lubricant includes at least one of diamond like carbon, graphite, graphene, or graphene oxide, or wherein the lubricating member is formed by coating material including at least one of nickel, a nickel alloy, a chrome alloy, a tungsten alloy, a molybdenum alloy, fluoropolymer, a cobalt chromium, or an aluminum alloy on the contact surface.  Anderson teaches a lubricating member (contact plate 110) formed from a metal of a metal allow, or another material having a high thermal effusivity, such as, for example, brass, copper, silver, aluminum, graphite, diamond, diamondlike carbon, or other materials ([0034]).  The plate (110) can be formed of a metal such as copper, silver or aluminum and then a layer or coating of another material having a still higher thermal effusivity than the material of the plate (110), for example, diamond and diamondlike carbon can optionally be provided on the bottom surface of the plate (110).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a lubricating member as taught in Anderson so as to improve thermal transfer ([0033] and [0035]).  With the inclusion of the lubricating member as taught by Anderson the lubricating member becomes the contact surface and therefore the cooling generators would necessarily be located on a surface other than the contact surface.
Regarding claim 7, the combination teaches the device of claim 1, but not specifically wherein the lubricating member comprises a polished surface having a roughness of 100um or less.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a polished surface having a roughness of 100um or less since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art.  Here such an optimization of roughness would be advantageous as Besirli teaches a cooling power concentrator (91) is sterilized and replaceable ([0052]) and the roughness of the surfaces would affect the ease with which the power concentrator could be replaced.
Regarding claim 10, the combination teaches the device of claim 1, but not specifically wherein hardness of a portion of the container where the lubricating member is provided is greater than hardness of other portions of the container or a friction coefficient of the portion of the container where the lubricating member is provided is less than friction coefficients of the other portions of the container.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a hardness and friction coefficient as claimed, since it has been held that discovering the optimum value of a results effective value involves only routine skill in the art.  Here such an optimization of hardness and a friction coefficient would be advantageous as Besirli teaches a cooling power concentrator (91) is sterilized and replaceable ([0052]) and the hardness and the friction coefficient of the surfaces would affect the durability of the device and the ease with which the power concentrator could be replaced.
Regarding claim 12, Besirli teaches a method of cooling a target area (abstract), the method comprising providing a cooling device (10) comprising a container (36) configured to accommodate a cooling medium (cooling power concentrator 32), the container including a plurality of divided members (fins of heat sink 36) each having a contact surface which is thermally coupled with the cooling medium, a cooling generator (34) configured to provide cooling energy to the container ([0043]).  Besirli additionally teaches with respect to the device performing both anesthesia and injection, a cooling power concentrator (91) is sterilized and replaceable ([0052]).  However, Besirli is silent with respect to the cooling generator being disposed on another surface of the divider other than the contact surface, a lubricating member provided to the contact surface of the divided member, wherein the container is configured to be thermally coupled with the cooling medium via the lubricating member.  Anderson teaches a lubricating member (contact plate 110) formed from a metal of a metal allow, or another material having a high thermal effusivity, such as, for example, brass, copper, silver, aluminum, graphite, diamond, diamondlike carbon, or other materials ([0034]).  The plate (110) can be formed of a metal such as copper, silver or aluminum and then a layer or coating of another material having a still higher thermal effusivity than the material of the plate (110), for example, diamond and diamondlike carbon can optionally be provided on the bottom surface of the plate (110).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a lubricating member as taught in Anderson so as to improve thermal transfer ([0033] and [0035]).  With the inclusion of the lubricating member as taught by Anderson the lubricating member becomes the contact surface and therefore the cooling generators would necessarily be located on a surface other than the contact surface.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794